UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53989 COVENANT BANCSHARES, INC. (Exact name of registrant as specified in its charter) Illinois 80-0092089 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7306 West Madison Street Forest Park, Illinois 60130 (Address of principal executive offices) (773) 533-5208 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler ¨ AcceleratedFiler ¨ Non-Accelerated Filer ¨(Do not check if a smaller reporting company) SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of December 31, 2012 Common Stock, $4.50 par value COVENANT BANCSHARES, INC. FORM 10-Q For the quarterly period ended June30, 2011 Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheet 3 Consolidated Statement of Operations 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Stockholders’ Equity 6 Consolidated Statement of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 Quantitative and Qualitative Disclosures about Market Risk 38 Item 4 Controls and Procedures 39 PART II – OTHER INFORMATION Item 1 Legal Proceedings 39 Item1A Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults upon Senior Securities 39 Item 4 [Removed and Reserved] 39 Item 5 Other Information 39 Item 6 Exhibits 40 SIGNATURES 41 INDEX 2 COVENANT BANCSHARES, INC. Consolidated Balance Sheet June 30, December31, (in thousands, except share and per share data) (Unaudited) Assets Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Federal funds sold Securities available for sale Non-marketable equity securities Loans, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Intangible Assets Prepaid FDIC premiums Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Notes payable Federal Home Loan Bank advances - Accrued interest payable 69 56 Other liabilities Total liabilities Stockholders’ Equity Common stock, $4.50 par value, 10,000,000 shares authorized; with 765,777 shares issued and outstanding Additional paid-in-capital Accumulated deficit ) ) Preferred stock - Series A - Preferred dividends in arrears (1
